MURDOCK, Judge
(dissenting):
I concur with nearly everything in Senior Judge Lewis’ dissent. However, I write separately to explain another compelling reason for finding that the panel in this case was improperly constituted.
First, I agree with Judge Lewis that the past rules and cases in this area have been superceded by the new provisions in the Manual. I am specifically impressed by the direction of the change in the Manual. That is, the provision which once allowed a court-martial to proceed without some of the detailed members has been reworded for the current version of the Manual. Under traditional rules of statutory construction overt changes like that are accorded great deference as indicating a desire on the part of the drafters to change the rule. I would apply that principle to the changes to R.C.M. 805 which concern us here.
Second, and probably more importantly, I see a due process problem with the result reached by the majority. Simply stated, although the number of court members who actually heard the case was above the minimum required by the Code, fewer individuals on that court had to be convinced of the appellant’s guilt or of a proper sentence than would have been required if the number of members ordered by the convening authority had heard the case.
This is why. The number of court members required to vote for findings and sentence is controlled by R.C.M. 921 and 1006, respectively. All of the court members must vote for a finding of guilty for offenses for which the death penalty is mandatory, while two-thirds must vote for a finding of guilty for all other offenses. The rule for voting on sentencing has one more subdivision. All of the court members must vote for a sentence which includes death, three-fourths must vote for a sentence which includes confinement for life or more than 10 years, and two-thirds must vote for any other sentence. In figuring these numbers, any fractions are rounded up to the next whole number. R.C.M. 921 and 1006, Discussion.
In the present case, the convening authority ordered eight members to sit on the court. Only six members actually sat on the court. In my view, this may have resulted in lessening the difficulty for the government in obtaining a conviction and may have had an effect on the sentence. Because this was not a case in which the death penalty was authorized, six members would have been required to vote for a finding of guilty if the eight members ordered by the convening authority to sit had all been present. On the other hand, since *1002only six actually sat, only four were required to vote for a finding of guilty. The same analysis and numbers apply to the sentence in this case. Although the percentages are the same no matter how many members actually sat, the raw numbers are different. Human nature being what it is, it is usually easier to convince a smaller number of people than a large number.
The burden on the government was reduced when fewer court members than the convening authority ordered to serve actually sat on this court-martial. It is true that the number who actually sat exceeded the minimum requirement for general courts-martial mandated by the Uniform Code of Military Justice. Article 29(b), UCMJ. However, in my view, when the convening authority chose to refer this case to a panel with more than the minimum number of members, he drew a new baseline for membership. For whatever reason, the convening authority thought the case should be heard by a panel of eight members unless the number was reduced for some authorized reason, such as dismissal for good cause by the military judge, or the action of proper challenges. Articles 29(a) and 41, UCMJ. Further, the UCMJ places the responsibility for designating the members by name on the convening authority. Article 25, UCMJ. The convening authority is not authorized merely to refer a case to a panel of eight unnamed officers, or eight officers to be named at some future time. As he was required to do, the convening authority in this case specifically designated eight officers to hear the appellant’s case. Unless the convening authority or some other authorized official, such as the military judge, took some subsequent action to change the composition of the court, those officers should have heard the case.
The majority asks whether United States v. Colon, 6 M.J. 73 (C.M.A.1978) and United States v. Allen, 5 U.S.C.M.A. 626, 18 C.M.R. 250 (1955) are still good law. I believe these cases are in harmony with my position in this case. The Manual provision concerning absence of court members has changed since those cases were written. Compare R.C.M. 805 with MCM, 1969 (Rev.), para 41. The change rendered the discussion of the applicability of the law in those cases subject to question. The discussion of due process and waiver considerations, on the other hand, would seem to be as viable today as when it was written. In Colon, the Court found that the appellant’s failure to object at trial had not waived his right to complain about the panel composition on appeal. The Court seems to have been particularly reluctant to apply a “waiver by silence” rule, preferring to find a waiver only after the judge questions the appellant about the possible waiver. 6 M.J. at 75.
Of course the Military Rules of Evidence brought with them a new philosophy which seemed to encourage waiver. See Mil.R. Evid. 103(d). Despite that, in my view, a denial of due process such as having a properly constituted court-martial is not the appropriate case in which to apply waiver. This is particularly true where, as here, the waiver if it occurred at all was a “waiver by silence.” I would set aside the findings of guilty and the sentence and authorize a retrial.